OPINION
By THE COURT.
Our rules now make no provision for applications for rehearing, but *71where appropriate and it is probable that we have erred we do consider them. In this case, however, final judgment has been entered in this Court, so recognized by appellant in his motion to certify in the Supreme Court. We recognize that the action of the Supreme Court in overruling a motion to certify is not tantamount to an affirmance of the judgment and not conclusive that there was no error in the review in this Court. But such action by the Supreme Court is persuasive that the record was free from prejudicial error. Especially is this so in this case because of the recent action of this Court in the case of Andrews, Jr., d. b. a. Buffalo Grill & Hotel v. Board of Liquor Control, 164 Oh St 275. The Court must have felt that the situation presented on this record was different from that found in the Andrews case. Our jurisdiction to entertain this application is, to say the least, doubtful. We find no sufficient reason to grant a rehearing.
Application denied.
MILLER, PJ, HORNBECK, J, concur.
WISEMAN, J, not participating.